Title: Mathew Carey & Son to Thomas Jefferson, 21 September 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


          
             Sir
            Philada
Sept. 21. 1818
          
          By last Mail, we took the liberty, which we hope you will excuse, of sending you a Volume of a very interesting work, which we have an idea of publishing, with such corrections & alterations as may be found necessary. The editorship is undertaken by a literary gentleman, whom we believe fully competent to do it justice.
          Our wish is, if you should deem it right, to be favoured with a very brief recommendation of the work, which we shall regard as a very particular favour conferred upon
          
            Your obt hble servts
            ✓ M Carey & son
          
        